DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 4/30/2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0050928 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0098959 A1 to Moon et al. in view of U.S. Patent Pub. No. 2016/0118000 A1 to Kim in further view of U.S. Patent Pub. No. 2010/0265274 A1 to Han et al.
As to claim 1, Moon discloses a display device comprising: 2a display unit including a scan line, a data line, and a pixel connected to the scan line and 3the data line (Fig. 1, paragraphs 0045-0048, display panel (400), gate lines (GLs), source lines (SLs), pixels (PX)); 4a gate driver configured to supply a scan signal to the scan line (Fig. 1, paragraph 0045, gate driver (200)); and 5a source driver configured to supply a data voltage to the data line (Fig. 1, paragraph 0047, source driver (300)), 6wherein the source driver includes: 7a gamma voltage generator configured to generate gamma voltages having 8voltage levels different from each other in response to a gamma enable signal (Fig. 2, paragraph 0054, where gamma voltage generation unit (330) generates gamma reference voltages); 9a digital-to-analog converter configured to generate the data voltage 10corresponding to a gray scale value using the gamma voltages (Fig. 2, paragraph 0063, where decoder (370) is the digital-to-analog converter); and 11a source buffer configured to output the data voltage to the data line (Fig. 2, paragraph 0064, where output buffer (380) is the source buffer), and 19wherein at least some of the gamma 
Moon is deficient in disclosing wherein the gamma voltage generator includes: 13a first resistor string configured to set a voltage range of the gamma voltages; 14gamma buffers configured to output selected voltages among divided voltages iswithin the voltage range; and 16a second resistor string including tabs respectively connected to output terminals 17of the gamma buffers, the second resistor string being configured to divide a voltage 18between the tabs to generate the gamma voltages, and wherein the at least some of the gamma buffers are repeatedly turned on and off with a period of one horizontal time.
However, Kim discloses wherein the gamma voltage generator includes: 13a first resistor string configured to set a voltage range of the gamma voltages (Fig. 5A, paragraph 0071, first resistor string (1413)); 14gamma buffers configured to output selected voltages among divided voltages iswithin the voltage range (Fig. 5A, paragraph 0071, where output buffer unit (1416) are the gamma buffers); and 16a second resistor string including tabs respectively connected to output terminals 17of the gamma buffers, the second resistor string being configured to divide a voltage 18between the tabs to generate the gamma voltages (Fig. 5A, paragraph 0071, second resistor string (1417)).
Moon and Kim are deficient in disclosing wherein the at least some of the gamma buffers are repeatedly turned on and off with a period of one horizontal time.
However, Han discloses wherein the at least some of the gamma buffers are repeatedly turned on and off with a period of one horizontal time (Fig. 5-8, paragraphs 
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the source driver with a gamma voltage generator as taught by Moon by including the gamma voltage generator including first and second resistor strings and gamma buffers as taught by Kim.  The suggestion/motivation would have been in order to set additional gamma points without using additional buffers and without increasing IC size (Kim, paragraph 0079).  In addition, it would have been obvious to a person of ordinary skilled in the art to have modified the source driver with a gamma voltage generator as taught by Moon and Kim by including some gamma buffers are repeatedly turned on and off with a period of one horizontal time as taught by Han.  The suggestion/motivation would have been in order to compensate for the offset of the voltages applied to the horizontal lines (Han, paragraph 0043).
As to claim 2, Moon is deficient in disclosing the display device, wherein the gamma voltage generator comprises a digital gamma voltage generator.
However, Kim discloses the display device, wherein the gamma voltage generator comprises a digital gamma voltage generator (Fig. 3 and 4, paragraphs 0061-0065, the voltages (PGMA, NGMA) from gamma voltage generating circuit (140) are digital).  In addition, the same motivation is used as the rejection in claim 1.
As to claim 3, Moon is deficient in disclosing the display device, wherein the gamma voltage generator further 2includes: 3a first buffer configured to apply a maximum gamma voltage to one terminal of 4the first resistor string; and 5a second buffer configured to apply a minimum gamma voltage to another 6terminal of the first resistor 
However, Kim discloses the display device, wherein the gamma voltage generator further 2includes: 3a first buffer configured to apply a maximum gamma voltage to one terminal of 4the first resistor string; and 5a second buffer configured to apply a minimum gamma voltage to another 6terminal of the first resistor string, and 7wherein the minimum gamma voltage of the second buffer is changed according to a 8display luminance of the display unit (Fig. 5A, paragraphs 0070-0079, where buffers (rb1, rb2) output a maximum and minimum gamma voltage).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the source driver with a gamma voltage generator as taught by Moon by including buffers to apply a maximum and minimum gamma voltage to terminals of the resistor string as taught by Kim.  The suggestion/motivation would have been in order to stabilize the first and second reference voltages provided from a power supply unit (Kim, paragraph 0072).
As to claim 4, Moon discloses the display device, wherein the gamma voltages are non-2linear in the first period and are linear in the second period (Fig. 8A-8B, paragraphs 0085-0088, where during the setting time, the gamma voltages are non-linear and outside of the setting time they are linear).
As to claim 5, Moon discloses the display device, wherein the first period and the second 2period are included in one horizontal period, and 3wherein the source driver is configured to supply the data voltage to the data line at 4intervals of the one horizontal period (Fig. 8A-8B, paragraphs 0085-0088, where the setting time and non-setting time 
As to claim 6, Moon discloses the display device, wherein the scan signal has a turn-off voltage level in the first period and has a turn-on voltage level in the second period (Fig. 8A-8B, paragraphs 0085-0088, where the gate clock signal (G_CLK) is off during the setting time and on after the setting time).
As to claim 7, Moon discloses the display device, wherein at least some of the gamma buffers are turned off at a point of time when the scan signal is shifted from a turn-off voltage 3level to a turn-on voltage level (Fig. 1 and 2, paragraphs 0059-0065, where part of the plurality of amplifiers are turned on or off during different time periods).
As to claim 8, Moon discloses the display device, wherein at least some of the gamma 2buffers are turned off after a point of time when the scan signal is shifted from a turn-off voltage 3level to a turn-on voltage level (Fig. 1 and 2, paragraphs 0059-0065, where part of the plurality of amplifiers are turned on or off during different time periods).
As to claim 9, Moon is deficient in disclosing the display device, wherein a first gamma buffer of the 2gamma buffers connected to an uppermost tab of the second resistor string maintains a turn-on 3state in the second period, and 4wherein a second gamma buffer of the gamma buffers connected to a lowermost tab of 5the second resistor string maintains the turn-on state in the second period.
However, Kim discloses the display device, wherein a first gamma buffer of the 2gamma buffers connected to an uppermost tab of the second resistor string maintains a turn-on 3state in the second period, and 4wherein a second gamma buffer of the gamma buffers connected to a lowermost tab of 5the second resistor string maintains the turn-on 
As to claim 10, Moon is deficient in disclosing the display device, wherein the remaining gamma buffers 2except for the first and second gamma buffers are turned off in the second period.
However, Kim discloses the display device, wherein the remaining gamma buffers 2except for the first and second gamma buffers are turned off in the second period (Fig. 5A, paragraphs 0071-0079, where buffers (1416) are on based on the selection signal (SEL1) sent to decoders (1415)).  In addition, the same motivation is used as the rejection in claim 1.
As to claim 11, Moon is deficient in disclosing the display device, wherein a third gamma buffer of the 2gamma buffers that is farthest from the first and second gamma buffers maintains a turn-on state 3in the second period.
However, Kim discloses the display device, wherein a third gamma buffer of the 2gamma buffers that is farthest from the first and second gamma buffers maintains a turn-on state 3in the second period (Fig. 5A, paragraphs 0071-0079, where buffers (1416) are on based on the selection signal (SEL1) sent to decoders (1415)).  In addition, the same motivation is used as the rejection in claim 1.
As to claim 12, Moon is deficient in disclosing the display device, wherein a fourth gamma buffer of the gamma buffers that is adjacent to the first gamma buffer or the second gamma buffer maintains a 43turn-on state in the second period.
Kim discloses the display device, wherein a fourth gamma buffer of the gamma buffers that is adjacent to the first gamma buffer or the second gamma buffer maintains a 43turn-on state in the second period (Fig. 5A, paragraphs 0071-0079, where buffers (1416) are on based on the selection signal (SEL1) sent to decoders (1415)).  In addition, the same motivation is used as the rejection in claim 1.
As to claims 19 and 20, Moon, Kim and Han disclose limitations similar to claim 1.  In addition, the same motivation is used as the rejection in claim 1.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0098959 A1 to Moon et al. in view of U.S. Patent Pub. No. 2016/0118000 A1 to Kim in view of U.S. Patent Pub. No. 2010/0265274 A1 to Han et al. as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2016/0098966 A1 to Kim et al. (Kim 2 below).
As to claim 13, Moon, Kim and Han are deficient in disclosing the display device, wherein a frame period includes a display period in 2which an image is displayed and a porch period between the display period and another display 3period, 4wherein the display period includes the first period and the second period, swherein the source buffer is turned off in the porch period and is turned on in the display 6period, and 7wherein at least some of the gamma buffers are turned off in the porch period and are 8turned on in the display period.
However, Kim 2 discloses the display device, wherein a frame period includes a display period in 2which an image is displayed and a porch period between the display period and another display 3period, 4wherein the display period includes the first period and the second period, swherein the source buffer is turned off in the porch period and is 
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the source driver with a gamma voltage generator as taught by Moon, Kim and Han by including turning off the source buffer and some of the gamma buffers during a porch period as taught by Kim 2.  The suggestion/motivation would have been in order to reduce power consumption (Kim 2, paragraph 0051).
As to claim 14, Moon, Kim and Han are deficient in disclosing the display device, wherein at least some of the gamma 2buffers are turned off after a point of time when the porch period starts and are turned on before 3a point of time when the porch period ends.
However, Kim 2 discloses the display device, wherein at least some of the gamma 2buffers are turned off after a point of time when the porch period starts and are turned on before 3a point of time when the porch period ends (Fig. 1-3, paragraphs 0039-0053, where during a blank period, a small number of gamma buffers (320) are turned off and are turned on before or after the blank period ends).  In addition, the same motivation is used as the rejection in claim 13.
As to claim 15, Moon, Kim and Han are deficient in disclosing the display device, wherein the display period includes a 2black period in which a black data voltage corresponding to a black color is provided and a valid 3period different from the black period, 4wherein the source buffer is turned off in the black period and is turned on in the 
However, Kim 2 discloses the display device, wherein the display period includes a 2black period in which a black data voltage corresponding to a black color is provided and a valid 3period different from the black period, 4wherein the source buffer is turned off in the black period and is turned on in the valid speriod, and 6wherein at least some of the gamma buffers are turned off in the black period and are turned on in the valid period (Fig. 1-3, paragraphs 0039-0053, where during a blank period, or black period, a small number of gamma buffers (320) are turned off and the output buffers (351, 352) are turned off).  In addition, the same motivation is used as the rejection in claim 13.
As to claim 16, Moon, Kim and Han are deficient in disclosing the display device, wherein the first period and the second period are included in the valid period.
However, Kim 2 discloses the display device, wherein the first period and the second period are included in the valid period (Fig. 6-8, paragraphs 0075-0085, first and second periods (II)).  In addition, the same motivation is used as the rejection in claim 13.
As to claim 17, Moon, Kim and Han are deficient in disclosing the display device, wherein the first gamma buffer 2connected to an uppermost tab of the second resistor string maintains a turn-on state in the black 3period, and 4wherein the remaining gamma buffers except for the first gamma buffer are turned off.
However, Kim 2 discloses the display device, wherein the first gamma buffer 2connected to an uppermost tab of the second resistor string maintains a turn-on state in the black 3period, and 4wherein the remaining gamma buffers except for the first gamma 
As to claim 18, Moon Kim and Han are deficient in disclosing the display device, wherein the at least some of the 2gamma buffers are turned off after a point of time when the black period starts and are turned on 3before a point of time when the black period ends.
However, Kim 2 discloses the display device, wherein the at least some of the 2gamma buffers are turned off after a point of time when the black period starts and are turned on 3before a point of time when the black period ends (Fig. 1-3, paragraphs 0039-0053, where during a blank period, or black period, a small number of gamma buffers (320) are turned off and are turned on before or after the blank period ends).  In addition, the same motivation is used as the rejection in claim 13.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627